RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending.
Claims 1–20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/14/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7–13, filed 9/14/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jie et al. (7,729,710)*, Jamoussi (2020/0322779), Richards et al. (2015/0081890), and Knotts (2008/0153527).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–9, 12–17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jie et al. (7,729,710) in view of Jamoussi (2020/0322779).
Regarding claims 1, 9 and 17, Jie teaches A method/network device/non-transitory medium comprising:
storing, by a network device, one or more criteria that indicate when to block delivery of application layer messages (Fig. 3; sender mobile can send SMS message as shown through steps 1 through 8 where receiver mobile can receive the sent SMS message; col. 2 ll. 45-55, mobile phone user is able to set a particular number string as each user's anti-SMS-spam ID at the end of the receiver's original mobile phone number working as an "authentication code" that can be used as a criteron for discriminating between a possible spam vs. a non-spam that can be blocked from delivery; here, the network device can be the SMS-SC that can perform anti-SMS-spam authentication methods as shown in Fig. 2 or the anti-SMS-spam server 20 as shown in Fig. 3);
receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 3; col. 5 ll. 10-31, SMS-SC/Anti-SMS-SPAM server can receive from sender device an SMS including sender's mobile number; anti-SMS-spam ID of the receiver B can be included within the mobile phone number of the receiver B [and here, an incorrect authentication code would "indicate[] that the end device is subject to blocking delivery" since failure of the correct authentication code would in fact result in blocking of the SMS message delivery to the intended receiver], see also col. 6 ll. 10-17; however, Jie does not indicate that this anti-SMS-SPAM ID can be appended to the sender's phone number but instead teaches that it is appended to the destination/receiver's phone number);
determining, by the network device based on the destination address, the identifier of the end device, the value, and the one or more criteria, to block delivery of the application layer message to the other device (Fig. 3; cols. 6 and 7, SMS message delivery can be blocked from sender to receiver based on a criteria such as successful authentication of anti-SMS-spam ID appended onto the receiver's phone number); and
blocking, by the network device based on the determining, delivery of the application layer message (col. 5 ll. 10-31).
However, Jie does not explicitly teach receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message;
Jamoussi from the same field of endeavor teaches receiving, by the network device from an end device, an application layer message that includes an identifier of the end device, a value appended to the identifier that indicates that the end device is subject to blocking delivery, and a destination address of another device that is to be a recipient of the application layer message (Fig. 1; ¶75, telco operator can distinguish different actions to be taken such as deciding who to charge how much based on the sender phone number being appended with 2-digit extension code to differentiate the kinds of actions to be taken);
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the invention to improve upon Jie with Jamoussi to distinguish different actions that can be taken by having the additional distinguishable actions be identified as extension of the sender phone number rather than as extension of the receiver phone number. At least one of the possible reasons may be indication of which party would bear additional costs of performing such blocking of SMS delivery actions - by indicating to which number [sender vs. receiver] the anti-SMS-spam ID is appended to, the appended party may bear the cost of such additional services.

Regarding claims 4, 12 and 19, Jie and Jamoussi teach the limitations of claims 1, 9 and 17 respectively. Jie further teaches wherein the identifier of the end device is a Mobile Station International Subscriber Directory Number (MSISDN) (col. 4 ll. 1-7).

Regarding claims 5 and 13, Jie and Jamoussi teach the limitations of claims 1 and 9 respectively. Jamoussi further teaches wherein the identifier of the end device has a value that is within a range of values indicating that the end device is subject to blocking delivery (Fig. 1, extension is limited to 2 digits, which is a value between 0 and 99).
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the invention to improve upon Jie with Jamoussi to distinguish different actions that can be taken by having the additional distinguishable actions be identified as extension of the sender phone number rather than as extension of the receiver phone number. At least one of the possible reasons may be indication of which party would bear additional costs of performing such blocking of SMS delivery actions - by indicating to which number [sender vs. receiver] the anti-SMS-spam ID is appended to, the appended party may bear the cost of such additional services.

Regarding claims 6 and 14, Jie and Jamoussi teach the limitations of claims 1 and 9 respectively. Jie further teaches transmitting, by the network device to the end device, a message indicating that delivery of the application layer message was blocked (col. 6 ll. 60-67 to col. 7 ll. 1-3, error report can be sent back to the original sender).

Regarding claims 7, 15 and 20, Jie and Jamoussi teach the limitations of claims 1, 9 and 17 respectively. Jie further teaches analyzing, by the network device, the value (col. 6 ll. 26-44, authentication of anti-SMS-SPAM ID); and
Jamoussi further teaches determining, by the network device based on the analyzing, that the one or more criteria apply to the end device (Fig. 1; ¶75, telco operator can distinguish different actions to be taken such as deciding who to charge how much based on the sender phone number being appended with 2-digit extension code to differentiate the kinds of actions to be taken).
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the invention to improve upon Jie with Jamoussi to distinguish different actions that can be taken by having the additional distinguishable actions be identified as extension of the sender phone number rather than as extension of the receiver phone number. At least one of the possible reasons may be indication of which party would bear additional costs of performing such blocking of SMS delivery actions - by indicating to which number [sender vs. receiver] the anti-SMS-spam ID is appended to, the appended party may bear the cost of such additional services.

Regarding claims 8 and 16, Jie and Jamoussi teach the limitations of claims 1 and 9 respectively. Jie further teaches wherein the network device includes at least one of a Short Messaging Service Center (SMSC) device or a Multimedia Messaging Service Center (MMSC) device (Fig. 3).

Claims 2 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Jie et al. (7,729,710) in view of Jamoussi (2020/0322779), and further in view of Richards et al. (2015/0081890).
Regarding claims 2 and 10, Jie and Jamoussi teach the limitations of claims 1 and 9 respectively. However, the teachings do not explicitly teach wherein the one or more criteria indicate that delivery of the application layer messages that have an international destination is to be blocked.
Richards from the same field of endeavor teaches wherein the one or more criteria indicate that delivery of the application layer messages that have an international destination is to be blocked (¶97, for example, ability to detect possible fraudulent scheme by thresholding total number of international number [or international premium numbers in ¶93] being called within a time period and preventing such situations is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jie using Richards to prevent international premium number calling fraud schemes, so that both the caller and the carrier providing SMS/calling services can prevent such extortion schemes.

Claims 3 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Jie et al. (7,729,710) in view of Jamoussi (2020/0322779), and further in view of Knotts (2008/0153527).
Regarding claims 3 and 11, Jie and Jamoussi teach the limitations of claims 1 and 9 respectively. However, the teachings do not explicitly teach wherein the one or more criteria indicate that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked.
Knotts from the same field of endeavor teaches wherein the one or more criteria indicate that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked (¶84, for example, ability to send an SMS message where destination is an inter-carrier service is disclosed [delivery is sent to a e-mail/SMS gateway having an address, for example, blah@mobile.att.net]; ¶61, the gateways may also include inside-the-network connectivity with major domestic carriers as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jie using Knotts to also prevent SMS spamming to/from a source/destination that can more easily send SMS messages, such as an e-mail/SMS/MMS gateway since it is much easier to send spam e-mails from a computer rather than SMS messages from a smartphone.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Jie et al. (7,729,710) in view of Jamoussi (2020/0322779), further in view of Richards et al. (2015/0081890), and further in view of Knotts (2008/0153527).
Regarding claim 18, Jie and Jamoussi teach the limitations of claim 17. However, the teachings do not explicitly teach wherein the one or more criteria include multiple criteria, and the multiple criteria include that delivery of the application layer messages that have an international destination is to be blocked and that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked.
Richards from the same field of endeavor teaches wherein the one or more criteria include multiple criteria, and the multiple criteria include that delivery of the application layer messages that have an international destination is to be blocked (¶97, for example, ability to detect possible fraudulent scheme by thresholding total number of international number [or international premium numbers in ¶93] being called within a time period and preventing such situations is disclosed) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jie using Richards to prevent international premium number calling fraud schemes, so that both the caller and the carrier providing SMS/calling services can prevent such extortion schemes.
Knotts from the same field of endeavor teaches that delivery of the application layer messages that have a domestic intercarrier destination is to be blocked (¶84, for example, ability to send an SMS message where destination is an inter-carrier service is disclosed [delivery is sent to a e-mail/SMS gateway having an address, for example, blah@mobile.att.net]; ¶61, the gateways may also include inside-the-network connectivity with major domestic carriers as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jie using Knotts to also prevent SMS spamming to/from a source/destination that can more easily send SMS messages, such as an e-mail/SMS/MMS gateway since it is much easier to send spam e-mails from a computer rather than SMS messages from a smartphone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458